TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00461-CV


Zackery Phillips, Appellant

v.

Branch Banking and Trust Company, Appellee




FROM THE OF COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
NO. 10-1637-CC4, HONORABLE JOHN MCMASTER, JUDGE PRESIDING


O R D E R

PER CURIAM
		Appellant Zackery Phillips has filed a motion to withdraw and substitute counsel and
for filing of appellant's brief.  We grant the motion and deem appellant's brief timely filed.
		Phillips has also filed an emergency motion for temporary orders and for stay
of execution of the trial court's judgment.  We grant the motion for temporary stay to the extent of
staying the execution of the writ of possession, pending further orders of this Court.  See Tex. R.
App. P. 24.4(c).  We request that appellee file a response to the emergency motion no later than
January 30, 2012.
		It is ordered January 19, 2012.


Before Justices Puryear, Henson and Goodwin